PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/768,293
Filing Date: 13 Apr 2018
Appellant(s): Atala et al.



__________________
Hee Jin Kwak
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 13, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant stated that none of the cited references discusses an artificial liver construct including all five cell types as recited in Claim 1, and there is no motivation to combine the references. 
	The Examiner respectfully disagrees with this argument. As appellant acknowledged, the claim rejection is based on hepatocyte co-culture with non-parenchymal cells. The cited references teach hepatocytes are co-cultured with these non-parenchymal cells. Wong reference teach a co-culture with hepatocytes and stellate cells (non-parenchymal cell); Griffith teaches a co-culture of hepatocytes with Kupffer cells, hepatic stellate cells and sinusoidal endothelial cells; Bhatia teaches hepatocyte co-culture along with at least one other cell type Kupffer cells, Ito cells (stellate cells), endothelial cells and biliary ductal cells (cholangiocytes); and Soto-Gutierrez teaches hepatocyte co-culture with stellate cells, endothelial cells and cholangiocytes. It is noted that Bhatia teaches all of five cells in the co-culture of hepatocytes (col. 2, lines 19-28). See the table below for comparison between the claimed cell types and those disclosed in the cited references.

Claimed cell types
Wong
Griffith
Bhatia
Soto-Gutierrez
Hepatocyte
                                
                                    √
                                
                            
                                
                                    √
                                
                            
                                
                                    √
                                
                            
                                
                                    √
                                
                            
Kupffer cell
-
                                
                                    √
                                
                            
                                
                                    √
                                
                            
-
Hepatic stellate cell
                                
                                    √
                                
                            
                                
                                    √
                                
                            
                                
                                    √
                                
                            *
                                
                                    √
                                
                            
Sinusoidal endothelial cell
-
                                
                                    √
                                
                            
                                
                                    √
                                
                            
                                
                                    √
                                
                            
Cholangiocytes 
-
-
                                
                                    √
                                
                            *
                                
                                    √
                                
                            

*Hepatic stellate cell: Ito cell (Bhatia)
*cholangiocytes: biliary ductal cell (Bhatia)

Since the co-culture of hepatocytes with combination of these non-parenchymal cells are known in the art, it would have been obvious to a person skilled in the art to co-culture hepatocytes with all 4 of non-parenchymal cells including Kupffer cells, hepatic stellate cells (Ito cells), sinusoidal endothelial cells and cholangiocyte (biliary ductal cells) as taught by Griffith, Bhatia and Soto-Gutierrez in the co-culture Wong et al. with a reasonable expectation of success.
Appellant asserted that the Examiner did not articulate why one of ordinary skill in the art would have had reasonable expectation of success in co-culturing all five cell types and it would not have been expected that those five cell types could remain viable in a single media at the time of the invention, as evidences by paragraphs 4 and 5 of the Declaration under 37 C.F.R. § 1.132 of Shay Soker (“Declaration”) filed on October 19, 2020 (see Appendix A). Appellant stated that the declaration at paragraph 5 states that: “At the time of the invention, it would not have been expected that the five cell types could remain viable in a single media. Indeed, adjustment for percentages of those cell types and a media was required to keep those five cell types viable in a single media.”

As Soto-Gutierrez teaches a successful co-culture of 4 different cell types (hepatocyte, stellate cells; endothelial cells and cholangiocytes; See p.3, Liver organoid Engineering on Matrigel), and Griffith teaches a co-culture of 4 different cell types (hepatocytes; Kupffer cells; endothelial cells and stellate cells; See Example 2), it is the Examiner’s position that one skilled in the art would have a reasonable expectation of success to co-culture hepatocytes with Kupffer cells; endothelial cells, cholangiocytes and stellate cells. Appellant did not provide any reason why 5 different cells in a co-culture would be different compared to 2, 3 or 4 different cell types in a co-culture as taught by the cited references.  
	Regarding the particular percentages of the cells as recited in claim 1 as well as claim 26, appellant argued that the cited references do not recognize percentages of 
The Examiner respectfully disagrees with the appellant’s assertion. As discussed in the claim rejection, Soto-Gutierrez et al. compared three different ratio between hepatocytes and non-parenchymal cells (endothelial, cholangiocytes and stellate cells).
The ratio of non-parenchymal cells to hepatocytes taught by Soto-Gutierrez et al. includes 1:1, 1:3 or 1:5, and the ratio of 1:3 provided highest cell viability according to Soto-Gutierrez et al. This teaching of Soto-Gutierrez et al. is viewed as the ratio between hepatocytes and non-parenchymal cells is a result-effective parameter since the different ratio between them provide different results, and the ratio of 1:3 (non-parenchymal cells: hepatocytes) would provide better outcome (higher viability of cells). With regard to the ratio of each of non-parenchymal cells, about 25% of total cells in the co-culture would be non-parenchymal cells. It is noted that Soto-Gutierrez et al. teach the same amount of endothelial, cholangiocytes and stellate cells was used in the co-culture (spheroids), each of these three non-parenchymal cells would constitute about 8% in the co-culture. When the cell type deficient in Soto-Gutierrez et al., i.e. Kupffer cells, is combined with the rest of non-parenchymal cells, the four different non-parenchymal cells could be used the same amount as taught by Soto-Gutierrez et al., and the average ratio for the non-parenchymal cells of 4 different types would be about 6%, which overlaps with the percentage range as claimed in claim 1 (i.e. Kupffer cells; hepatic stellate cells; sinusoidal endothelial cells). While the same amount of each 4 non-parenchymal cells (i.e. about 6%) would not meet all of the claimed percentage (i.e. cholangiocytes at 1-4%), however, it is the Examiner’s position that one skilled in the art 
Furthermore, M.P.E.P. § 2144.05(I) states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. As discussed, the claimed percentage of 1-4% for cholangiocyte is close as the calculated amount of about 6%.
	Throughout the prosecution, the Examiner has suggested appellant to provide evidence showing any unexpected results of the claimed ratio for the cell types in the liver construct. Appellant has not shown any evidence of criticality of the specific ratio utilized by the claimed invention. 


These alleged advantageous effects were disclosed in the declaration. It is noted that claim 11 discloses some of the structural features (e.g. microvilli, bile canalicular structure; albumin and/or urea secretion), and the claim rejection in the previous OA has addressed the claimed structural features (bile canalicular structures) or production/secretion of marker proteins (e.g. albumin) for the subject matter of claim 11 referring the teaching of Wong et al. Wong et al. teach a co-culture (heterospheres) of hepatocyte and stellate cells, and the co-culture shows visible microvillar structure and canalicular structures (Fig. 7; p.8091, 2nd col.). Soto-Gutierrez et al. teach the liver organoids show microvilli and bile canalicular spaces (p.5, Ultra-Structural Analysis of Liver Organoids reveals Sinusoid-like Structures). Thus, liver-like anatomy as alleged is observed in the co-culture of hepatocytes and non-parenchymal cells, and it does not require all five non-parenchymal cells as claimed, and thus, it does not provide any advantageous effect as alleged. 
For the other two features or effects alleged by the appellant (i.e. (2) and (3) above), the instant claims do not disclose that (2) a spheroid will not fall apart or (3) the claimed construct survive much longer than any other constructs that had been proposed. Since these features are not claimed, there is no need that the cited references teach or discuss these features, or to address them in the claim rejection. not be able to form a spheroid using 5 different cell types without falling apart. In fact, Soto-Gutierrez et al. teach that while hepatocyte spheroids began to collapse and break after a week of culture, the sinusoid like structures of co-cultures were maintained and hepatic functions at high levels for longer periods of time (p.6, 1st para.). Thus, contrary to the alleged feature of the claimed construct shown in the declaration, it is the Examiner’s position that one skilled in the art would expect that co-culture of these known cells in the art would be able to form spheroids without falling apart.
Assuming arguendo even if the alleged advantageous effects disclosed in the declaration are considered as unexpected results, however, the declaration merely made a statement without any evidence. There was no evidence provided on the record to support the alleged advantageous effects or any other unexpected results for that matter. MPEP§716.01(c) states “In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence." "[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.").”
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/TAEYOON KIM/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632 

/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                                                                                                                                                                                                                               
{
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.